Citation Nr: 0910154	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-05 162	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for psoriasis, to include 
as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In September 2007, the Board remanded the issue on appeal for 
further development.  After further review, the Board finds 
that the appeal must once again be remanded.  Therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination

The Veteran contends that his psoriasis is the result of 
Agent Orange exposure during service.  As a preliminary 
matter, the Board notes that the Veteran's DD Form 214 
reflects that he served in Vietnam from December 1969 to 
November 1970.  Thus, it will be conceded that the Veteran 
was exposed to Agent Orange.  

In his January 2004 claim for service connection, the Veteran 
stated that he was first diagnosed with psoriasis in 1994, 
which was confirmed by a 1994 private treatment report.  In 
June 2004, Dr. T.E.M. noted that it was possible that the 
Veteran's exposure to Agent Orange contributed to his 
psoriasis.  To support his conclusion, Dr. T.E.M. referenced 
an article published in 2003 that indicated that psoriasis 
vulgaris was one of the disorders that Agent Orange exposure 
was associated with.  In February 2005, the Veteran submitted 
an article entitled "Health Effects of Agent Orange 
Exposure:  A Unit Analysis."  Additionally, in December 
2007, the Veteran submitted a copy of the article referenced 
by Dr T.E.M., "Immunotoxicological Effects of Agent Orange 
Exposure to the Vietnam War Korean Veterans," as well as 
another article entitled "A Clinical Study of Dermatoses of 
Korean Vietnam Veterans Exposed to Agent Orange."  However, 
the Board notes that although Dr. T.E.M. referenced the 
article "Immunotoxicological Effects of Agent Orange 
Exposure to the Vietnam War Korean Veterans," he merely 
indicated that it was possible that the Veteran's exposure to 
Agent Orange contributed to his psoriasis.  This opinion is 
too speculative on which to conclude that Agent Orange caused 
the Veteran's psoriasis.  See generally, Bostain v. West, 11 
Vet. App. 124, 127-28, Obert v. Brown, 5 Vet. App. 30, 33 
(1993) 

Moreover, the remaining two articles are general in nature 
and no examiner has specifically related the information 
contained therein to the Veteran.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  

However, as the current evidence of record reflects that the 
Veteran's exposure to Agent Orange possibly contributed to 
his current diagnosis of psoriasis, the Board finds that a 
remand is necessary to obtain a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006), Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Additionally, in a December 2007 statement, the Veteran 
indicated that there was additional evidence pertinent to his 
claim at the VA in Mt. Vernon, Missouri and in Fayetteville, 
Arkansas.  The Board notes that VA records from Mt. Vernon 
dated from January to March 2004 have already been associated 
with the claims file.  As the Veteran did not provide the 
dates during which he has been treated for his psoriasis at 
the aforementioned facilities, please ascertain such on 
remand and associate any additional records with the claims 
file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any 
additional records from the VA facilities 
in Mt. Vernon, Missouri and in 
Fayetteville, Arkansas and associate them 
with the claims file.

2.  After the development in 1 has been 
undertaken, please schedule the Veteran 
for a VA examination to evaluate his 
psoriasis.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
and articles, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the Veteran's psoriasis is the 
result of a disease, injury, or event 
(including exposure to Agent Orange) in 
service, as opposed to its being more 
likely due to some other factor or factors.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(availability of presumptive service 
connection for some conditions based on 
exposure to Agent Orange does not preclude 
direct service connection for other 
conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




